      Case 2:19-cr-00253-RFB-EJY Document 55 Filed 09/09/21 Page 1 of 3



 1   CHRISTOPHER CHIOU
     Acting United States Attorney
 2   District of Nevada
     Nevada Bar Number 14853
 3   BRIAN WHANG
     Assistant United States Attorney
 4   501 Las Vegas Blvd. South, Suite 1100
     Las Vegas, Nevada 89101
 5   (702) 388-6336
     brian.whang@usdoj.gov
 6
     Representing the United States of America
 7
                                  UNITED STATES DISTRICT COURT
 8                                     DISTRICT OF NEVADA
 9
      UNITED STATES OF AMERICA,
10
                                                       Case No. 2:19-cr-00253-RFB-EJY
                              Plaintiff,
11
                                                       MOTION AND ORDER TO DISMISS
                   vs.                                 PETITION AND TERMINATE
12
                                                       SUPERVISED RELEASE
      CEDRIC LEE,
13
                              Defendant.
14

15
            The United States of America by Christopher Chiou, Acting United States Attorney for
16
     the District of Nevada, and Brian Whang, Assistant United States Attorney, requests that the
17
     Court enter an order allowing the Government to dismiss without prejudice the Petition for
18
     Warrant for Offender Under Supervision, filed on May 28, 2021, against CEDRIC LEE. The
19
     Government further requests that CEDRIC LEE’s term of supervised release be terminated.
20

21   ///

22   ///

23   ///

24   ///



                                                   1
      Case 2:19-cr-00253-RFB-EJY Document 55 Filed 09/09/21 Page 2 of 3



 1
     DATED this 9th day of September 2021.
 2

 3                                               Respectfully submitted,
 4
                                                 CHRISTOPHER CHIOU
                                                 Acting United States Attorney
 5

 6
                                                 ___/s/ Brian Whang___________
 7                                               BRIAN WHANG
                                                 Assistant United States Attorney
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


                                             2
      Case 2:19-cr-00253-RFB-EJY Document 55 Filed 09/09/21 Page 3 of 3



 1                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
 2

 3    UNITED STATES OF AMERICA,
                                                         Case No. 2:19-cr-00253-RFB-EJY
 4                           Plaintiff,
                                                         ORDER OF DISMISSAL OF PETITION
 5                vs.                                    AND TERMINATION OF SUPERVISED
                                                         RELEASE
 6
      CEDRIC LEE,
 7
                            Defendant.
 8

 9          Based on the pending motion of the Government, and good cause appearing therefore,

10   IT IS HEREBY ORDERED that the Petition for Warrant for Offender Under Supervised
     Release filed on May 28, 2021 is hereby dismissed without prejudice. It is further order that
11
     defendant CEDRIC LEE’s term of supervised release is terminated.
12

13
     DATED this _______
                   9th day of ________________
                                 September     2021.
14

15

16                                              __________________________________
                                                HON. RICHARD BOULWARE, II
17                                              UNITED STATES DISTRICT JUDGE

18

19

20

21

22

23

24


                                                     3
